DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Polymer, 2007, p. 6855-6866) in view of Scheer et al. (US 2008/0113887).  Mysiukiewicz et al. (Polymers, 2020, vol. 12, p. 1-19) and Imerys (Talc and Chlorite Product Line Sheet, 2013, p. 1-2) are cited as evidentiary references.  Li, Mysiukiewicz, and Imerys were cited in a prior Office action.
Regarding Claims 1 and 2, Li teaches the effect of nucleation and plasticization on the crystallization of polylactic acid (PLA).  Li’s compositions comprise talc (i.e. talcum powder) as a nucleating agent and polyethylene glycol (PEG) as a plasticizer (p. 6857, section 2.1).  
One specific example disclosed by Li includes 2 wt% PEG and 1 wt% talc (p. 6864, Table 1, ninth entry).  It is understood that the balance of the composition (i.e. 97 wt%) is made up of PLA.  This is equivalent to a composition comprising (A) 97 parts by 
The PLA is PLA 4032D supplied by NatureWorks (p. 6857, section 2.1).  Mysiukiewicz demonstrates that this product has a polydispersity index of 1.80 (p. 3, Table 1).  This falls within the claimed range.  Thus, PLA 4032D reads on the claimed component (A).
The talc is Mistron Vapor R (p. 6857, section 2.1).  Imerys demonstrates that this product has a median particle size of 2.2 microns (p. 1).  This falls within the claimed range.  Thus, Mistron Vapor R reads on the claimed component (B).
Li’s plasticizer is a PEG having a molecular weight of 3,350 (p. 6857, section 2.1).  Li does not teach a plasticizer selected from the claimed group.
In the same field of endeavor, Scheer teaches a composition comprising 20-97 wt% polylactic acid (PLA) (p. 1, [0005]).  The composition further comprises a mineral filler such as talc having a particle size of about 0.2-4 microns in amounts of 1-32 wt% (p. 4, [0050]).  
A plasticizer may also be included.  Suitable plasticizers include PEG.  Other suitable plasticizers include sorbitol (p. 5, [0063]).  Sorbitol is recognized in the art as having a molecular weight of 182.17.  This falls within the claimed range of 180-670.  Scheer recites PEG and sorbitol in parallel as equally suitable alternatives to one another.  Therefore, PEG and sorbitol are recognized by the prior art as equivalents suitable for use as plasticizers in compositions comprising PLA and talc.
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PEG in Li’s examples with sorbitol.  The two compounds are recognized by the prior art as equivalent plasticizers in PLA-based compositions comprising talc as demonstrated by Scheer.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
Regarding Claims 4-7 and 11-14, Li’s composition comprises 0 parts by weight of the indicated additives.
Alternatively regarding Claims 6 and 13, Scheer teaches that adding 1-32 wt% (equivalent to 1-32 parts by weight based on 100 total parts) of a mineral filler such as montmorillonite adds strength and imparts stiffness to the PLA-based compositions described above.  It would have been obvious to one of ordinary skill in the art at the time of filing to include 1-32 parts by weight of Scheer’s mineral filler such as montmorillonite to Li’s composition for the benefit of improved strength and stiffness.
Alternatively regarding Claims 7 and 14, 1-32 parts by weight of a mineral filler such as montmorillonite falls within the scope of the claimed “other plastic additives”. 
Regarding Claims 8 and 15, the composition resulting from modification of Li in view of Scheer is identical to Claims 1 and 2.  Li is silent with respect to the claimed physical properties.  Nevertheless, products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical in composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the modified product will necessarily possess the properties of Claims 8 and 15.
Regarding Claims 9, 16, and 18-20, Li’s composition was injection molded to form test samples (p. 6858, section 2.5).  Injection molded samples read on a product as claimed.  The combination of talc and plasticizer resulted in a crystallization rate sufficient to obtain fully crystallized parts in an injection molding cycle.  In all cases, the crystallized PLA formulations showed higher temperature resistance (i.e. heat resistance) than unmodified PLA controls (p. 6865, section 4).  Li teaches that PLA is highly transparent (p. 6855, section 1).  Thus, modification of Li in view of Scheer results in heat-resistant transparent products comprising the composition described above.

Claims 4, 5, 7, 11, 12, and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Scheer as applied to Claims 1 and 2 above, further in view of Chen et al. (US 5,908,918; cited in prior Office action).
Regarding Claims 4, 5, 7, 11, 12, and 14, Li and Scheer remain as applied to Claims 1 and 2 above.  Neither Li nor Scheer teach the claimed additives in amounts greater than 0 parts by weight and up to 10 parts by weight.
In the same field of endeavor, Chen teaches that PLA lacks a high degree of flexibility and impact strength (col. 1, lines 24-30).  Incorporation of both a degradable impact modifier and a plasticizer yields a combination of high tensile and impact strengths as well as high flexibility (col. 1, line 64 - col. 2, line 1).  Suitable degradable impact modifiers include polycaprolactone (PCL) and polyethylene glycol (PEG) The PLA composition preferably includes 3-15 wt% PEG and 1-15 wt% PCL (col. 6, lines 42-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Li in view of Chen to include 1-15 wt% PCL and 3-15 wt% PEG.  This combination of additives leads to a combination of high tensile strength, impact strength, and flexibility when used in a plasticized PLA composition.  PCL reads on the flexibilizer of Claims 4, 5, 11, and 12.  PEG reads on the “other plastics additives of Claims 7 and 14.  
The amounts indicated above are equivalent to 1-15 parts by weight and 3-15 parts by weight.  These ranges overlap the claimed ranges of 0-10 parts by weight and 0-4 parts by weight, respectively.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Response to Arguments

The Applicant’s arguments regarding the previous rejection of Claims 2, 3, 8, 10, and 15 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amended claims.  Therefore, the rejection has been withdrawn.  
The Applicant’s arguments regarding the previous rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Li; Claims 4, 5, 7, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Li in view of Chen; and Claims 6 and 13 under 35 U.S.C. 103 as being unpatentable over Li in view of Narita have been fully considered and are persuasive in view of the amended claims.  Li as applied in the previous grounds of rejection does not teach a plasticizer selected from the group now required by independent Claim 1.  Therefore, the previous grounds of rejection under 35 U.S.C. 102 and 103 have been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made as set forth above.  All current grounds of rejection rely upon Li as a primary reference; therefore, the Applicant’s remarks directed to Li will be addressed.
The Applicant argues that Li fails to teach a plasticizer selected from the claimed group.
The Applicant is correct.  This deficiency in Li is remedied by Scheer in the new grounds of rejection presented above.  Scheer recognized the equivalence of sorbitol and the PEG plasticizer used by Li.
The Applicant argues that the Declaration under 37 C.F.R. 1.132 dated 17 August 2021 demonstrates better transmittance, haze, and HDT compared with embodiments utilizing ATBC and citrate.  The Declaration asserts that the plasticizers in the claimed invention achieve unexpected results compared to the prior art.
Independent Claim 1 is open to compositions comprising (A) 89-98 parts by weight PLA; (B) 1-4 parts talcum powder (i.e. talc); and (C) 1-7 parts by weight of a plasticizer selected from PEG-200, PEG-400, sorbitol, sorbitol monoacetate, sorbitol diacetate, and triacetin.
With respect to the claimed PLA (A), the Declaration provides results for 93 parts by weight of Polylactic acid A1.  No amounts other than 93 parts by weight are employed.  As indicated in the specification, Polylactic acid A1 has a polydispersity index P of 1.76.  No other values falling within the claimed range of 1.55-2.02 are employed in the Declaration.
With respet to the claimed talc (B), the Declaration provides results for 2 parts by weight of Plustalc H10.  No amounts other than 2 parts by weight are employed.  As indicated in the specification, Plustalc H10 has a particle size D(50) of 2.2 microns (see p. 8, line 25).  No other particle sizes within the claimed range of 1-2.6 microns are employed in the Declaration.
With respect to the claimed plasticizers (C), the Declaration provides results for 5 parts by weigth of PEG-200, sorbitol monoacetate, sorbitol diacetate, and triacetin.  No amounts other than 5 parts by weight are employed, and no results are shown for PEG-400.  
None of components (A), (B), and/or (C) employed in the Declaration are reasonably commensurate in scope with the claims.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Therefore, the Declaration is not sufficient to demonstrate nonobviousness of the claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762